Case: 20-10508     Document: 00515767622         Page: 1     Date Filed: 03/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        March 5, 2021
                                  No. 20-10508
                                                                       Lyle W. Cayce
                                                                            Clerk
   Tony Hobbs,

                                                           Plaintiff—Appellant,

                                       versus

   Kyle Warren,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                              USDC 3:19-CV-47


   Before Jones, Clement, and Graves, Circuit Judges.
   Per Curiam:*
          Tony Hobbs seeks review of the district court’s decision to dismiss his
   excessive force claim under 42 U.S.C. § 1983. The district court found that
   Hobbs failed to plead sufficient facts to survive defendant Officer Kyle
   Warren’s motion to dismiss. It further found that, even if Hobbs had satisfied
   Rule 12(b)(6), Officer Warren was entitled to qualified immunity. The


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10508      Document: 00515767622          Page: 2    Date Filed: 03/05/2021




                                    No. 20-10508


   factual deficiencies in the record prevent us from undertaking an
   appropriately fulsome review of the immunity question. As a result, we
   vacate and remand for discovery limited to the issue of qualified immunity.
          On January 12, 2017, Hobbs visited a Home Depot in Mesquite,
   Texas. The Home Depot employees thought Hobbs was acting suspiciously,
   so they contacted the Mesquite Police Department. Upon the officers’
   arrival, Home Depot employees asked the officers to disregard their report
   because Hobbs had not taken anything from the store.              Despite this
   information, the officers began to pursue Hobbs, and he ran.
          As this was happening, Officer Warren—a police officer for the
   neighboring City of Garland—was off-duty and travelling on I-635 with his
   wife. Officer Warren noticed Hobbs was running from the officers and heard
   them telling Hobbs to stop.       Hobbs continued to run, ignoring their
   commands. As a result, Officer Warren asked his wife to drive toward Hobbs.
   As the car approached him, Officer Warren opened the passenger side door
   of the car, striking Hobbs and throwing him to the ground. The incident left
   Hobbs with fractured ribs, a fractured skull, brain bleeding, and a ruptured
   right ear drum. Hobbs filed suit, and Officer Warren asserted the defense of
   qualified immunity.
          Overcoming an assertion of qualified immunity requires a plaintiff to
   allege not only a constitutional violation but also that the defendant’s actions
   violated clearly established law “of which a reasonable person would have
   known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). But, “[w]hen
   qualified immunity is asserted at the pleading stage, the precise factual basis
   for the plaintiff’s claim or claims may be hard to identify.” Pearson v.
   Callahan, 555 U.S. 223, 238–39 (2009) (collecting cases).
          Indeed, facts crucial to the resolution of the qualified immunity issue
   remain unknown at this juncture, for example: the density of the traffic on I-




                                          2
Case: 20-10508      Document: 00515767622           Page: 3    Date Filed: 03/05/2021




                                     No. 20-10508


   635, the speed of the vehicles on the road—including Officer Warren’s, the
   time of day the incident occurred, the number of lanes on the interstate, and
   Hobbs’s location at the time of impact. Without these facts, we cannot
   determine whether Hobbs posed a threat to the officers or others. See
   Tennessee v. Garner, 471 U.S. 1, 3 (1985).         “Additional facts . . . are
   particularly important when evaluating the second prong of the qualified
   immunity test—the reasonableness of [Officer Warren’s] actions in light of
   the clearly established constitutional right.” Morgan v. Hubert, 335 F. App’x
   466, 473 (5th Cir. 2009) (per curiam); cf. Pearson, 555 U.S. at 239 (“[T]he
   two-step inquiry [can be] an uncomfortable exercise where . . . the answer
   [to] whether there was a violation may depend on a kaleidoscope of facts not
   yet fully developed . . . .” (quoting Dirrane v. Brookline Police Dep’t, 315 F.3d
   65, 69–70 (1st Cir. 2002))).
          As a result, we find ourselves confronted with a quandary. Although
   Hobbs bears the burden of demonstrating that qualified immunity is
   inapplicable, Waganfeald v. Gusman, 674 F.3d 475, 483 (5th Cir. 2012), he
   has pled sufficient facts to show that, if true, some set of facts could entitle
   him to relief, see Hunter v. Town of Edwards, 871 F. Supp. 2d 558, 561 (S.D.
   Miss. 2012) (“Th[e] same [pleading standard] applies ‘when immunity is
   urged as a defense by a motion to dismiss.’” (quoting Chrissy F. by Medley v.
   Miss. Dep’t of Pub. Welfare, 925 F.2d 844, 846 (5th Cir. 1991))). Therefore,
   we are in the difficult position of having to determine whether Officer
   Warren’s conduct was objectively reasonable without the facts typically
   relied upon to do so.
          “[T]his court has established a careful procedure under which a []
   court may defer its qualified immunity ruling if further factual development
   is necessary to ascertain the availability of that defense.” Backe v. LeBlanc,
   691 F.3d 645, 648 (5th Cir. 2012) (Jones, J.); see, e.g., Schultea v. Wood, 47
   F.3d 1427, 1434 (5th Cir. 1995) (en banc) (“The district court may ban



                                          3
Case: 20-10508     Document: 00515767622           Page: 4   Date Filed: 03/05/2021




                                    No. 20-10508


   discovery at this threshold pleading stage and may limit any necessary
   discovery to the defense of qualified immunity. . . . Even if such limited
   discovery is allowed, at its end, the court can again determine whether the
   case can proceed and consider any motions for summary judgment under
   Rule 56.”); Morgan, 335 F. App’x at 473 (vacating and remanding for limited
   discovery on the issue of immunity); Webb v. Livingston, No. 6:13cv711, 2013
   WL 8022345, at *2 (E.D. Tex. Dec. 2, 2013) (finding there was an
   “insufficient basis to grant the motions to dismiss” at the 12(b)(6) stage but
   noting that did “not eliminate the potential for a finding that qualified
   immunity [applied] after some discovery [had] been taken”), report &
   recommendation adopted in relevant part, 2014 WL 1049983, at *10 (E.D. Tex.
   Mar. 17, 2014); Love v. Child Protective Servs., No. 3:16-cv-1973-B-BN, 2017
   WL 11494142, at *1–2 (N.D. Tex. July 13, 2017). That mechanism is
   appropriate here.
          We do not dispute that “[o]ne of the most salient benefits of qualified
   immunity is protection from pretrial discovery, which is costly, time-
   consuming, and intrusive.” Backe, 691 F.3d at 648; see Morgan, 335 F. App’x
   at 472 (“We are mindful that the protection afforded by qualified immunity
   applies to the lawsuit itself, and not merely to liability, and thus the issue
   should be resolved as early as possible.”).        Accordingly, on remand,
   discovery should be “narrowly tailored to uncover only those facts needed to
   rule on the immunity claim.” Backe, 691 F.3d at 648 (quoting Lion Boulos v.
   Wilson, 834 F.2d 504, 506 (5th Cir. 1987)).
          We express no opinion on the ultimate success of Hobbs’s lawsuit. At
   this stage, crucial facts necessary to resolve the issue of qualified immunity
   are unknown. Accordingly, we VACATE the district court’s denial of
   qualified immunity and REMAND for discovery limited to that issue. We
   INSTRUCT the district court to carry the issue of qualified immunity and
   decide it anew once that discovery is complete.



                                         4